 

 

Case 2:21-mj-00250-PLD Document 9 Filed 02/08/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

)
)
V. ) Magistrate No. 21-250M
)
PETER SCHWARTZ )

ORDER APPOINTING
FEDERAL PUBLIC DEFENDER

AND NOW this oth day of February , 2021 5

the above named defendant having appeared before this Court

 

and having been sworn to testify truthfully as to his/her
financial ability to hire counsel and the Court being
satisfied as a result thereof that the above named defendant
is financially unable to obtain counsel and said defendant

not having waived the appointment of counsel;

IT IS ORDERED that the FEDERAL PUBLIC DEFENDER, 1001
Liberty Avenue, Suite 1500, Pittsburgh, Pennsylvania 15222,
telephone number (412) 644-6565, is hereby appointed to
represent the individual in ail matters pertaining to this

action.

PRIMARY COUNSEL: Jay J. Finkelstein

PA Attorney ID # 42943

SRG

 

Patricia L. Dodge
United States ase al e Judge

 
